DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 11/20/2020 to claims 1, 3, 7-8, 10, 16-17, 20-26, and 29 have been acknowledged by the Examiner. Claims 2, 4-6, 11-15, 18-19, and 27-28 remain cancelled or have been cancelled. No new claims have been added.
Thus, claims 1, 3, 7-10, 16-17, 20-26, and 29 are pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to the Claims and Drawings have been fully considered and are persuasive.  The objections of the Claims and Drawings have been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to the cancelled claims have been fully considered and are persuasive.  The non-compliance of the cancelled claims have been withdrawn. 
Applicant’s inclusion of allowable subject matter into the amended independent claims 1 and 10 in the response filed on 11/20/2020 overcomes the current 103 rejections of the respective claims and their dependents, the rejections are therefore withdrawn
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be acceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312 to. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Attorney Thomas Schneck on 02/24/2021.
The application has been amended as follows: 
Claim 1, lines 1-2: “A surface-functionalized, elastomeric prophylactic device for sexually transmitted disease (STD) detection, being a partially translucent condom for two users…”
Claim 1, line 17: “…a second detection band allowing the dye-activating enzyme and…”
Claim 1, line 20: “… a lubricating gel disposed on the external and interior condom surfaces and spatially segregated from the first and second reaction antibodies…”
Claim 9, line 2: “…interior open base end and external open base end.”
Claim 10, lines 1-2: “A prophylactic device, being a partially translucent condom…”
Claim 10, line 7: “…antibody linked to an enzyme-linked immunosorbent assay (ELISA) enzyme, …”
Claim 10, line 19: “… and antibody reactions to selectively colorimetrically signal asexually transmitted disease (STD)…”
Claim 16, line 1: “The prophylactic device of claim 10, …”
Claim 17, line 1: “The prophylactic device of claim 16, …”
Claim 20, line 1: “The prophylactic device of claim 17, …”
Claim 22, lines 1-2: “…said first coating of a reaction antibody…”
Claim 24, lines 1-2: “…said first coating of a reaction antibody linked to a dye reacting enzyme…”
Claim 24, lines 3-4: “… said second coating of a reaction antibody linked to a dye reacting enzyme…”
Claim 26, line 1: “The prophylactic device of claim 10, …”
Claim 29, line 1: “The prophylactic
Claim 29, lines 1-2: “…said first coating of a reaction antibody linked to the ELISA enzyme is disposed closer…”
Claim 29, lines 3-4: “… wherein said second coating of a reaction antibody linked to the ELISA enzyme is disposed…”
Allowable Subject Matter
Claims 1, 3, 7-10, 16-17, 20-26, and 29 as presented in the claims filed on 11/20/2020 with the incorporation of the Examiner’s amendments are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is the combination of Nguyen (US 20170172786 A1) in view of Alderete (US 20030073147 A1), Lambotte (USPN 737285 B2), and in further view of Terry (USPN 6596401 B1). The combination as recited is silent on a prophylactic device comprising of a first detection band and an offset second detection band allowing the enzyme and antibody reactions to selectively signal a STD in the first and second offset detections bands thereby identifying a user with a STD. Claims 3, 7-9, and 21-25 are allowed due to their dependency on allowed claim 1.
Claim 10 is allowed because the closes prior art of record fails to disclose or reasonably teach the invention of claim 10. The closes prior art of record is the combination of Nguyen (US 20170172786 A1) in view of Alderete (US 20030073147 A1), an in further view of Lambotte (USPN 737285 B2). The combination as recited is silent on a prophylactic device comprising a first detection band and an offset second detection band allowing ELISA enzymes and antibody reactions to selectively colorimetrically signal an STD in the first and second offset detection bands upon development, thereby identifying a user with an STD and a developing compound disposed on the external and interior condom surfaces in the first and second offset detection bands. Claims 16-17, 20, 26, and 29 are allowed due to their dependency on allowed claim 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 24, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786